      Case 2:21-cv-02504-SVW-SK Document 46 Filed 08/23/21 Page 1 of 16 Page ID #:1811



                 Rick Richmond (SBN 194962)
               1 rrichmond@larsonllp.com
                 Matthew S. Manacek (SBN 312834)
               2 mmanacek@larsonllp.com
                 Nathaniel S. Wright (SBN 325061)
               3 nwright@larsonllp.com
                 Troy S. Tessem (SBN 329967)
               4 ttessem@larsonllp.com
                 LARSON LLP
               5 555 South Flower Street, Suite 4400
                 Los Angeles, California 90071
               6 Telephone: (213) 436-4888
                 Facsimile: (213) 623-2000
               7
                 Attorneys for Defendant
               8 THE CHURCH OF JESUS CHRIST OF
                 LATTER-DAY SAINTS
               9
              10                          UNITED STATES DISTRICT COURT
              11         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
              12
              13 JAMES HUNTSMAN,                            Case No. 2:21-cv-02504 SVW (SK)
              14             Plaintiff,                     Assigned to the Hon. Stephen V. Wilson,
                                                            Ctrm. 10A
              15       vs.
                                                            DEFENDANT THE CHURCH OF
              16 CORPORATION OF THE                         JESUS CHRIST OF LATTER-DAY
                 PRESIDENT OF THE CHURCH OF                 SAINTS’ REPLY IN SUPPORT OF
              17 JESUS CHRIST OF LATTER-DAY                 SUMMARY JUDGMENT
                 SAINTS; and Does 1-10,
              18                                            [Filed concurrently with Declaration of
                           Defendants.                      Roger Clarke; Defendant’s Reply to
              19                                            Plaintiff’s Statement of Undisputed
                                                            Facts; Objections to David A. Nielsen
              20                                            and James Huntsman Declarations; and
                                                            Defendant’s Response to Plaintiff’s
              21                                            Evidentiary Objections]
              22                                            Date:             August 30, 2021
                                                            Time:             1:30 p.m.
              23                                            Ctrm.:            10A
              24                                            Trial Date:        None Set
              25
              26             [REDACTED VERSION OF DOCUMENT PROPOSED
              27                            TO BE FILED UNDER SEAL]
              28
LOS ANGELES         DEFENDANT THE CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS’ REPLY IN SUPPORT OF
                                                SUMMARY JUDGMENT
      Case 2:21-cv-02504-SVW-SK Document 46 Filed 08/23/21 Page 2 of 16 Page ID #:1812




               1                                  TABLE OF CONTENTS
               2   ARGUMENT........................................................................................................... 2
                   I. THE CHURCH’S STATEMENTS WERE TRUE ............................................. 2
               3        A. City Creek Was Funded with “Earnings of Invested Reserve Funds” and
               4           “Commercial Entities Owned by the Church” ............................................. 2
                        B. Nielsen’s Declaration Creates No Factual Dispute ...................................... 4
               5           1. There Is No Dispute of Material Fact Regardless of Whether the
                           Church’s Initial Grant to Ensign Peak Included Tithing Money .................. 5
               6
                           2. There Is No Dispute of Material Fact Regardless of How Some Ensign
               7           Peak Employees Referred to the Church’s Funds ........................................ 5
                           3. There Is No Dispute of Material Fact Regardless of Whether Tithing
               8           Funds and Earnings on Reserve Were Commingled .................................... 6
               9           4. The Idea that “Interest Follows the Principal” Does Not Mean that
                           Earnings on Reserves Transform into Tithing ............................................. 7
              10        C. Huntsman Cannot Retreat to General Allegations ....................................... 8
                   II. HUNTSMAN DID NOT REASONABLY RELY ON ANY OF THE
              11        CHURCH’S STATEMENTS WHEN MAKING CONTRIBUTIONS .............. 9
              12   III. THE FIRST AMENDMENT PROHIBITS A FISHING EXPEDITION ...........10
                   CONCLUSION ......................................................................................................12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                            ii
LOS ANGELES            DEFENDANT THE CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS’ REPLY IN SUPPORT OF
                                                   SUMMARY JUDGMENT
      Case 2:21-cv-02504-SVW-SK Document 46 Filed 08/23/21 Page 3 of 16 Page ID #:1813




               1                                          TABLE OF AUTHORITIES
               2                                                                                                                 Page(s)

               3 Federal Cases
               4 Ambellu v. Re’ese Adbarat Debre Selam Kidist Mariam,
               5   387 F. Supp. 3d 71 (D.D.C. 2019) ...................................................................11

               6 Brown v. Legal Found. of Washington,
                     538 U.S. 216 (2003) ...........................................................................................6
               7
               8 In re California Trade Tech. Sch., Inc.,
                     923 F.2d 641 (9th Cir. 1991) ..............................................................................6
               9
                 Gaddy v. Corporation of President of The Church of Jesus Christ of
              10     Latter-day Saints,
              11     No. 219CV00554RJSDBP, 2021 WL 3194983 (D. Utah July 28,
                     2021) ......................................................................................................... 11, 12
              12
              13 Hosanna-Tabor Evangelical Lutheran Church & Sch. v. E.E.O.C.,
                     565 U.S. 171 (2012) .........................................................................................10
              14
                 United States v. Boone,
              15
                     951 F.2d 1526 (9th Cir. 1991) ............................................................................6
              16
                 Watson v. Jones,
              17     80 U.S. 697 (1871)...........................................................................................10
              18
                 California Cases
              19
                 Blankenheim v. E. F. Hutton & Co.,
              20     217 Cal. App. 3d 1463 (Ct. App. 1990)..............................................................9
              21
                 Hasso v. Hapke,
              22     227 Cal. App. 4th 107 (2014).............................................................................9
              23 Hoffman v. 162 N. Wolfe LLC,
              24   228 Cal. App. 4th 1178 (2014) ...........................................................................9

              25 Wilkins v. Nat’l Broad. Co.,
                    71 Cal. App. 4th 1066 (1999).............................................................................9
              26
              27
              28
                                                                               iii
LOS ANGELES             DEFENDANT THE CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS’ REPLY IN SUPPORT OF
                                                    SUMMARY JUDGMENT
      Case 2:21-cv-02504-SVW-SK Document 46 Filed 08/23/21 Page 4 of 16 Page ID #:1814




               1 Other State Cases
               2 El Pescador Church, Inc. v. Ferrero,
                    594 S.W.3d 645 (Tex. Ct. App. 2019)..............................................................10
               3
               4 Harris v. Matthews,
                    361 N.C. 265 (2007) ........................................................................................11
               5
                 Libhart v. Copeland,
               6    949 S.W.2d 783 (Tex. App. 1997) ...................................................................11
               7
                 Schmidt v. Catholic Diocese of Biloxi,
               8    18 So. 3d 814 (Miss. 2009) ..............................................................................11
               9 Other Authorities
              10
                 The Constitution of the United States, Amendment 1 .................................... passim
              11
                 Federal Rules of Civil Procedure 9(b) .....................................................................4
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                          iv
LOS ANGELES            DEFENDANT THE CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS’ REPLY IN SUPPORT OF
                                                   SUMMARY JUDGMENT
      Case 2:21-cv-02504-SVW-SK Document 46 Filed 08/23/21 Page 5 of 16 Page ID #:1815




               1        Huntsman’s opposition ignores the most important fact in the case. The funds
               2 for the City Creek project came from “earnings of invested reserve funds” with
               3 additional amounts from the Church’s “commercial entities,” exactly as President
               4 Hinckley said. The 120 pages of financial records provided by the Church prove
               5 this is true. Huntsman does not grapple with the documents, but his ignoring them
               6 will not make them go away.
               7        Huntsman argues that “earnings of invested reserve funds” are the same thing
               8 as “tithing” and any distinction is “a distinction without a difference.” Opp. 10. But
               9 President Hinckley made a clear distinction between “earnings of invested reserve
              10 funds” and “tithing,” and that’s what counts. Huntsman’s fraud claim is based on
              11 what President Hinckley said, not on what other people think.
              12        Huntsman tries to manufacture a factual dispute where none exists by
              13 submitting the Nielsen declaration as supposed proof that President Hinckley was
              14 wrong. David Nielsen and his brother Lars are the purported source of the IRS
              15 document, which Huntsman identified in his complaint and confirmed in his
              16 deposition as the sole support for his fraud claim. The IRS document has not been
              17 presented to the Court and it is not in the record. Nielsen says nothing about it. He
              18 substitutes instead a newly minted declaration, arguing that because Ensign Peak’s
              19 seed money once came from tithing, and because of the way some of Ensign Peak’s
              20 investment managers generically spoke of investment reserves as being sacred, all
              21 reserve earnings must be considered tithing no matter what President Hinckley said.
              22        Even if what Nielsen says is true, which it is not, none of what he says
              23 changes what actually happened. President Hinckley said “earnings of invested
              24 reserve funds” would be used to fund City Creek. The financial documents prove
              25 that is what happened. Left with nothing else, Huntsman retreats to an untenable
              26 argument he abandoned in his deposition, which is that it is not “proper” for a
              27 nonprofit to invest surplus funds for future use. As Huntsman puts it, to “use the
              28
                                                            1
LOS ANGELES          DEFENDANT THE CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS’ REPLY IN SUPPORT OF
                                                 SUMMARY JUDGMENT
      Case 2:21-cv-02504-SVW-SK Document 46 Filed 08/23/21 Page 6 of 16 Page ID #:1816




               1 earnings on invested funds” for “commercial” investments is “contrary to how the
               2 funds are supposed to be used.” Opp. 10-11. This would come as quite a surprise to
               3 all the nonprofits in our community that responsibly set aside some of their
               4 contributions to be invested in stocks, bonds, real estate, and other “commercial”
               5 endeavors. And it would be especially stunning to all churches whose investment of
               6 reserve funds could be second-guessed by congregants like Huntsman who have lost
               7 their faith and now wish the First Amendment was not an obstacle to clawing back
               8 the voluntary, unrestricted contributions they made while they were still believers.
               9         Huntsman’s fraud claim must be based on facts stated with particularity, but it
              10 rests on unfounded accusations and hollow rhetoric. In the argument section below,
              11 we explain that: (i) the Church’s statements about funding City Creek were true, as
              12 proved by the undisputed financial documents, and nothing Huntsman or Nielsen
              13 has said or could say changes that dispositive fact; (ii) Huntsman’s claimed reliance
              14 was unreasonable in these circumstances; and (iii) the First Amendment prevents
              15 Huntsman from second-guessing how the Church invests its reserve funds. The
              16 Court should grant the Church’s motion for summary judgment.
              17                                     ARGUMENT
              18 I.      THE CHURCH’S STATEMENTS WERE TRUE
              19         The core question is whether City Creek was funded with “earnings of
              20 invested reserve funds” and “commercial entities owned by the Church,” as
              21 President Hinckley said it would be. The financial records provided by the Church
              22 prove that is exactly how City Creek was funded. Nothing in Huntsman’s
              23 opposition or in the Nielsen declaration rebuts what is in those financial records.
              24         A.    City Creek Was Funded with “Earnings of Invested Reserve
              25               Funds” and “Commercial Entities Owned by the Church”
              26         President Hinckley’s statements over the years explained that a portion of
              27 members’ donations would be set aside to create a reserve for a rainy day and future
              28
                                                            2
LOS ANGELES           DEFENDANT THE CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS’ REPLY IN SUPPORT OF
                                                  SUMMARY JUDGMENT
      Case 2:21-cv-02504-SVW-SK Document 46 Filed 08/23/21 Page 7 of 16 Page ID #:1817




               1 church needs. (SUF 20.) As the financial records reflect, 1 the Church’s reserve
               2 funds described by President Hinckley and managed by Ensign Peak had grown to
               3                  by the end of 2003. (SUF 29.) In that year alone, the Church’s
               4 reserves accumulated                in net investment earnings. (SUF 30.)
               5          From those earnings on reserves, the Church
               6
               7 for the development of City Creek. (SUF 32-33.)                         continued to
               8 grow from earnings on its own investments and reached                   by April 30,
               9 2007 before any grants were issued from                      to City Creek Reserve,
              10 Inc. (“CCRI”), a 501(c)(3) organization created to manage and hold the Church’s
              11 investment in City Creek. (SUF 44.) Throughout the development of City Creek,
              12 and while grants were made to CCRI,                       always maintained a
              13 positive balance, meaning it always had funds to support the grants issued to CCRI.
              14 (SUF 42,46.) In fact, on March 31, 2012, after the last grant to CCRI,
              15         had a market value of approximately                of ungranted non-tithing
              16 funds. (SUF 45.) In addition to the earnings on invested reserve funds, additional
              17 funding came from the land and money granted by PRI, an affiliate of the Church
              18 that develops commercial real estate. (SUF 48-49.)
              19
              20   1
                      Huntsman criticizes Rytting’s declaration on the basis that Rytting does not know
              21   as much as Nielsen does about Ensign Peak. Opp. 2. n.2. But Huntsman ignores
                   that Rytting is a director in the Church’s Finance Department, who is “familiar with
              22   Church policies and practices relating to the management of funds,” Rytting Decl.
              23   ¶ 1, and is thus in an appropriate position to authenticate the financial records and
                   provide a basic roadmap into them. Nevertheless, as a belt-and-suspenders
              24   foundation for the business records, we provide the declaration of Roger Clarke who
              25   is identified by Nielsen as the president of Ensign Peak while Nielsen worked there.
                   Nielsen Decl. ¶¶ 4, 9, 10. Clarke does not repeat or add any substance to the Rytting
              26   declaration, but simply confirms that the attachments to the Rytting declaration are
              27   accurate copies of the business records of Ensign Peak. (Supp. Clarke Decl., ¶¶ 5-
                   12.)
              28
                                                             3
LOS ANGELES            DEFENDANT THE CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS’ REPLY IN SUPPORT OF
                                                   SUMMARY JUDGMENT
      Case 2:21-cv-02504-SVW-SK Document 46 Filed 08/23/21 Page 8 of 16 Page ID #:1818




               1          Nielsen’s assertion that the Church used $1.4 billion in what he calls “tithing”
               2 funds to develop City Creek ignores the reality that, no matter how Nielsen
               3 describes them, the funds actually came from “earnings of invested reserve funds”
               4 and other “commercial entities owned by the Church,” just as President Hinckley
               5 said they would. 2 (Declaration of David Nielsen (“Nielsen Decl.”), ¶ 8; SUF 28,
               6 37.) Nielsen’s contrary claim can be most charitably understood as a narrow,
               7 incorrect, and incomplete understanding of how Church finances operate. 3
               8          B.    Nielsen’s Declaration Creates No Factual Dispute
               9          Huntsman refuses to confront the financial records. Relying on Nielsen’s
              10 declaration, he instead asks the Court to reject the distinction President Hinckley
              11 made between “tithing” and “earnings of invested reserve funds,” based on
              12 allegations that: (1) Ensign Peak was originally seeded with tithing money; (2) some
              13 Ensign Peak personnel considered all Church funds sacred; (3) Ensign Peak
              14   2
                     Huntsman also argues that tithing funds were used to support Beneficial Life. But
              15   Huntsman must identify specific statements by the Church, on which he supposedly
                   relied, that tithing funds would not be used to support Beneficial Life and he has not
              16
                   done so. Fed. R. Civ. P. 9(b). As a result, Huntsman’s Beneficial Life accusation
              17   must be dismissed. Even if the claim were allowed to proceed, the facts would
                   conclusively show, like with the City Creek project, Ensign Peak had sufficient
              18
                   earning on reserves to provide the money Beneficial Life received.
              19   3
                   This is not the time or the place to prove Nielsen wrong, but the Court can take
              20 note from Nielsen’s declaration that he did not begin working at Ensign Peak until
              21 2010, long after the 1997 creation and funding of Ensign Peak, after the 2003
                 statement by President Hinckley, after the 2004 establishment of                      ,
              22 after the 2007 start of the City Creek project, and after almost all of the grants were
              23 made from                       before the project was completed in early 2012.
                 Nielsen Decl., ¶ 2. Once on board, Nielsen says he managed an “Emerging Market
              24 Debt” fund, id., ¶ 3, which suggests he was buying and selling, not doing anything
              25 with respect to financing the City Creek investment or related to internal Church
                 budget processes. In addition, the purported statements by Roger Clarke and others
              26 provide no evidence because they are inadmissible, as explained in the Church’s
              27 objections. In short, everything Nielson reports in his declaration is second-hand
                 hearsay, not based on his personal knowledge.
              28
                                                             4
LOS ANGELES            DEFENDANT THE CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS’ REPLY IN SUPPORT OF
                                                   SUMMARY JUDGMENT
      Case 2:21-cv-02504-SVW-SK Document 46 Filed 08/23/21 Page 9 of 16 Page ID #:1819




               1 commingled reserve funds and earnings; and (4) “interest follows the principal.”
               2 But Nielsen’s declaration on these issues does not create a dispute of material fact.
               3               1.     There Is No Dispute of Material Fact Regardless of Whether the
               4                      Church’s Initial Grant to Ensign Peak Included Tithing Money
               5         Huntsman argues that the Church’s initial grant to Ensign Peak consisted
               6 entirely of tithing funds and, therefore, any earnings from the investment of the
               7 Church’s reserve funds is also tithing. He cites no evidence and no legal authority
               8 for this remarkable proposition. Opp. 4. Regardless of whether tithing was some or
               9 all of the initial endowment to Ensign Peak, the nature of the initial principal does
              10 not mean that interest on the principal is the same as the principal. That is akin to
              11 saying that earnings on an employee’s invested salary is the same as his or her
              12 salary, which is wrong; it is capital gains, interest, dividends, etc. Huntsman’s
              13 argument cannot transubstantiate earnings on invested reserve funds into tithing.
              14         In any event, whether Ensign Peak was initially capitalized with tithing does
              15 not undermine or contradict President Hinckley’s statement that the Church would
              16 use earnings on the Church’s reserve funds to invest in City Creek. What is more,
              17 President Hinckley made clear in 1991 and 1995 exactly how the Church had
              18 created its reserve fund—by taking a portion of each year’s donations and setting
              19 them aside for the future. (SUF 20-21.)
              20               2.     There Is No Dispute of Material Fact Regardless of How Some
              21                      Ensign Peak Employees Referred to the Church’s Funds
              22         Next, Huntsman asserts, based on Nielsen’s declaration, that some of Ensign
              23 Peak’s employees “referred to and revered all funds . . . as tithing.” Opp. 4.
              24 Huntsman maintains that this “fact” refutes how the Church invested in City Creek,
              25 but he does not explain how. Even assuming Nielsen’s declaration is accurate,
              26 Huntsman does not explain how the colloquial vernacular of some of Ensign Peak’s
              27 employees regarding the sacredness of the Church’s reserve funds contradicts
              28
                                                             5
LOS ANGELES          DEFENDANT THE CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS’ REPLY IN SUPPORT OF
                                                 SUMMARY JUDGMENT
     Case 2:21-cv-02504-SVW-SK Document 46 Filed 08/23/21 Page 10 of 16 Page ID #:1820




               1 President Hinckley’s distinction between “earnings of invested reserve funds” and
               2 “tithing.” Indeed, the Church’s funds (principal and earnings alike) are sacred
               3 because they are used or invested with the ultimate purpose of building the
               4 Kingdom of God. Calling those funds “tithing” and the “widow’s mite” is a way of
               5 expressing the sacred stewardship felt by those administering these funds, regardless
               6 of whether donations are invested in stocks and bonds (to generate additional funds)
               7 or in City Creek (to invest in the area surrounding one of the Church’s holiest sites).
               8          At bottom, it is President Hinckley’s statement that Huntsman alleges is a
               9 misrepresentation—not the internal vernacular of Ensign Peak’s employees.
              10 President Hinckley’s statement is all that matters.
              11                3.     There Is No Dispute of Material Fact Regardless of Whether
              12                       Tithing Funds and Earnings on Reserve Were Commingled
              13          In the same vein, Huntsman alleges that the Church’s tithing and earnings on
              14 reserves were commingled. Opp. 3 n.5, 4, 10. Huntsman appears to insinuate that if
              15 tithing and earnings on reserves were commingled in a single investment strategy,
              16 then everything constitutes tithing. Huntsman’s theory means a drop of tithing in an
              17 ocean of earnings creates an ocean of tithing. That cannot be right, and Huntsman
              18 fails to point to any case law that could even arguably support this proposition.
              19          As the Court knows, the commingling of funds is illegal or problematic when,
              20 for example, an attorney commingles a clients’ funds with the attorneys’ funds, or a
              21 trustee commingles trust funds with individual funds, or an individual commingles
              22 funds from several investors and then uses the investor funds for personal expenses. 4
              23
              24   4
                   See, e.g., Brown v. Legal Found. of Washington, 538 U.S. 216, 220–21 (2003) (“It
              25 has long been recognized that they have a professional and fiduciary obligation to
                 avoid commingling their clients’ money with their own . . . .”); In re California
              26 Trade Tech. Sch., Inc., 923 F.2d 641, 646 (9th Cir. 1991); United States v. Boone,
              27 951 F.2d 1526, 1538 (9th Cir. 1991). In these kinds of situations, a third-party has a
                 property interest in a portion of the commingled funds. Id.
              28
                                                           6
LOS ANGELES            DEFENDANT THE CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS’ REPLY IN SUPPORT OF
                                                   SUMMARY JUDGMENT
     Case 2:21-cv-02504-SVW-SK Document 46 Filed 08/23/21 Page 11 of 16 Page ID #:1821




               1 None of that occurred here. Huntsman voluntarily made unrestricted donations to
               2 the Church and by doing so divested his property interest. (SUF 83.) He has no
               3 legal basis to require that tithing and earnings on reserves be held in separate
               4 investment accounts.
               5         Beyond this, it is a prudent and accepted practice of corporations, financial
               6 institutions, and brokerage firms to aggregate funds into common accounts for
               7 efficient cash management, as Ensign Peak does for the Church. Aggregating funds
               8 does not mean the source of funds for City Creek was not tracked according to
               9 standard accounting practices. The very documents Huntsman ignores shows that
              10 funds for the City Creek investment came solely from earnings on reserves.
              11               4.     The Idea that “Interest Follows the Principal” Does Not Mean
              12                      that Earnings on Reserves Transform into Tithing
              13         Huntsman’s final argument is that “interest follows the principal,” meaning if
              14 the principal here was once tithing then the interest it accrues is necessarily tithing.
              15 Opp. 9-11. Huntsman’s argument is irrelevant because President Hinckley clearly
              16 said the Church would use earnings from the principal to fund City Creek, and for
              17 fraud that is what matters. (SUF 28.) Moreover, Huntsman’s assertion is supported
              18 only by cherry picking this phrase from two cases that are inapposite.
              19         In In re Beckman, a Pennsylvania superior court used the phrase for the
              20 proposition that a creditor’s claim on the principal extends to the interest earned if
              21 there is an outstanding debt. Id., 316-320. But here, Huntsman is not the Church’s
              22 creditor and he has no claim on the Church’s reserves because he voluntarily
              23 donated his tithing without restriction. (SUF 83.) The unremarkable view that a
              24 creditor has claim on both the principal and the interest held by the debtor is quite
              25 different from the startling proposition that earnings on voluntary, unrestricted
              26 contributions are legally the same as the original contributions. They are not.
              27
              28
                                                              7
LOS ANGELES          DEFENDANT THE CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS’ REPLY IN SUPPORT OF
                                                 SUMMARY JUDGMENT
     Case 2:21-cv-02504-SVW-SK Document 46 Filed 08/23/21 Page 12 of 16 Page ID #:1822




               1         Similarly, in Phillips, the Supreme Court (applying Texas law) held that the
               2 interest earned from a client’s funds held in a Texas Interest on Lawyers Trust
               3 Account was the private property of the client for purposes of the Takings Clause.
               4 Id. at 156. But the Court never suggested that there was no difference between
               5 client funds and interest on those funds, only that the client owned both. Here,
               6 Huntsman is not the owner and has no claim on the Church’s reserves. Once
               7 Huntsman willingly donated to the Church without restriction, he divested his
               8 property interest in the donations. (SUF 83.)
               9         C.    Huntsman Cannot Retreat to General Allegations
              10         Facing financial records proving the truth of President Hinckley’s statement,
              11 Huntsman attempts to recast his failing fraud theory on general allegations about
              12 Church teachings. Huntsman alleges that the Church generally represented that
              13 tithing would be used only for charitable purposes. Opp. 6-7. The First
              14 Amendment bars Huntsman from basing his claim on doctrinal statements about
              15 tithing. Further, these broad allegations regarding Church teachings do not satisfy
              16 the particularized pleading requirement of a fraud claim; Huntsman must point to
              17 specific statements and state when he heard them, where he heard them, and who
              18 said them, all of which he has failed to do. And, most importantly, Huntsman has
              19 failed to identify any statement by the Church that it would not set aside a portion of
              20 the donations it receives and invest them to earn a return for future religious uses.
              21         The one document Huntsman has identified is a donation slip, which he
              22 claims establishes that donations would be used solely for non-commercial
              23 purposes. (Huntsman Decl., ¶ 4, Ex. B.) The donation slip says no such thing. Id.
              24 Instead, it outlines several possible categories to which a donor may donate. Id. To
              25 the extent the donation slip says anything about how funds will be used, it states:
              26 “All donations to the Church’s missionary fund become the property of the Church
              27 to be used at the Church’s sole discretion in its missionary program.” Id. No other
              28
                                                             8
LOS ANGELES          DEFENDANT THE CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS’ REPLY IN SUPPORT OF
                                                 SUMMARY JUDGMENT
     Case 2:21-cv-02504-SVW-SK Document 46 Filed 08/23/21 Page 13 of 16 Page ID #:1823




               1 representations are made about any other potential donation categories, including
               2 tithing, which is the focus of Huntsman’s fraud claim. Id.; see also Complaint ¶¶
               3 31-42 (discussing only tithing).
               4          In summary, the Church has unequivocally established that President
               5 Hinckley’s and the other Church statements were true. City Creek was developed
               6 using earnings on invested reserve funds. (SUF 37.) No tithing funds were used.
               7 (SUF 37, 49.) The Court should grant summary judgment on this ground alone.
               8 II.      HUNTSMAN DID NOT REASONABLY RELY ON ANY OF THE
               9          CHURCH’S STATEMENTS WHEN MAKING CONTRIBUTIONS
              10          Huntsman argues that questions regarding reliance are usually a question of
              11 fact for the jury. Opp. at 12-13. But this is an unusual case, similar to others where
              12 courts have granted summary judgment because reliance was unreasonable as a
              13 matter of law. 5
              14          Huntsman could not have relied on President Hinckley’s statement because
              15 that statement was about how the Church would invest then existing funds. It was
              16 not a solicitation of new funds based on a promise to spend them in a particular way.
              17 There is no evidence that any of Huntsman’s tithing contributions after President
              18 Hinckley’s statement were used to develop City Creek. Huntsman’s tithing
              19 donations were not solicited or needed for that purpose because the Church already
              20 had sufficient earnings on existing reserve funds to pay for City Creek.
              21   5
                    E.g., Hoffman v. 162 N. Wolfe LLC, 228 Cal. App. 4th 1178, 1193 (2014)
              22 (granting summary adjudication because no evidence of justifiable reliance); Wilkins
              23 v. Nat’l Broad. Co., 71 Cal. App. 4th 1066, 1082 (1999) (granting summary
                 judgment in part because plaintiff would have engaged in the same conduct even if
              24 no misrepresentation had been made); Hasso v. Hapke, 227 Cal. App. 4th 107, 139
              25 (2014) (reversing judgment where reliance was unreasonable because of the
                 plaintiff’s intelligence and sophistication pertaining to investments). Blankenheim
              26 v. E. F. Hutton & Co., 217 Cal. App. 3d 1463, 1474 (Ct. App. 1990) explains: “If
              27 the conduct of the plaintiff in the light of his own intelligence and information was
                 manifestly unreasonable, however, he will be denied a recovery.”
              28
                                                              9
LOS ANGELES            DEFENDANT THE CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS’ REPLY IN SUPPORT OF
                                                   SUMMARY JUDGMENT
     Case 2:21-cv-02504-SVW-SK Document 46 Filed 08/23/21 Page 14 of 16 Page ID #:1824




               1          Moreover, Huntsman testified he paid tithing because he believed it was a
               2 commandment, not because he thought the Church would immediately spend it all
               3 on Huntsman’s preferred priorities rather than invest a portion for later use. (SUF
               4 51-127.) The only reason Huntsman stopped paying tithing was because he stopped
               5 believing in certain Church doctrines. (SUF 87.) Huntsman knew the Church had
               6 invested in entities such as ZCMI, Deseret News, Deseret Book, and Deseret Gym.
               7 (SUF 89-92.) Huntsman also claims that he always listened to or read General
               8 Conference addresses by the President of the Church, meaning he would have read
               9 President Hinckley’s 1991 and 1995 addresses explaining how the Church would set
              10 aside some of his donations to create a reserve. (SUF 20-21.) 6
              11          Especially in light of this context, Huntsman cannot prove actual reliance,
              12 materiality, and reasonable reliance with respect to his payment of future tithing
              13 based on President Hinckley’s narrow statement about how the Church would invest
              14 existing earnings on reserve funds in the development of City Creek.
              15 III.     THE FIRST AMENDMENT PROHIBITS A FISHING EXPEDITION
              16          Huntsman contends that “the First Amendment provides no shelter” from his
              17 attack on the Church’s investment decisions and that “the church autonomy doctrine
              18 is inapplicable.” Opp. 16-17. He is mistaken.
              19          For 150 years, the Supreme Court has held that courts have “no jurisdiction”
              20 to decide any matter that is “ecclesiastical in its character.” Watson v. Jones, 80 U.S.
              21 697, 733 (1871); Hosanna-Tabor Evangelical Lutheran Church & Sch. v. E.E.O.C.,
              22 565 U.S. 171, 185-186 (2012) (discussing Watson). Tithing and other religious
              23 donations are “uniquely ecclesiastical” and thus covered by the church autonomy
              24 doctrine. El Pescador Church, Inc. v. Ferrero, 594 S.W.3d 645, 658 (Tex. Ct. App.
              25
                   6
              26   Huntsman says earnings on reserve tithing funds should not have been used to
                 develop City Creek, Opp. 10, but that position is unreasonable in light of President
              27
                 Hinckley’s 1991, 1995, and 2003 explanations that a reserve was being created and
              28 that earnings on those invested reserves would be used. (SUF 20-21, 27-28.)
                                                          10
LOS ANGELES            DEFENDANT THE CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS’ REPLY IN SUPPORT OF
                                                   SUMMARY JUDGMENT
     Case 2:21-cv-02504-SVW-SK Document 46 Filed 08/23/21 Page 15 of 16 Page ID #:1825




               1 2019). “How a church spends worshippers’ contributions is, like the question of
               2 who may worship there, central to the exercise of religion.” Ambellu v. Re’ese
               3 Adbarat Debre Selam Kidist Mariam, 387 F. Supp. 3d 71, 80 (D.D.C. 2019).
               4 Hearing a claim involving a church’s finances can “require the Court to decide who
               5 is rightfully empowered to make financial decisions for the Church.” Id. See also
               6 Harris v. Matthews, 361 N.C. 265, 273 (2007). Courts defer to churches in such
               7 matters to “avoid[] becoming impermissibly entangled” in a contest over religious
               8 beliefs or ecclesiastical authority. Id.
               9        To survive First Amendment scrutiny, Huntsman’s fraud claim must fit into
              10 one of two narrow exceptions. It fits neither. (1) Huntsman does not say that
              11 President Hinckley or any other Church leader solicited tithing to enrich himself.
              12 See Libhart v. Copeland, 949 S.W.2d 783, 794 (Tex. App. 1997). (2) Nor can
              13 Huntsman show that President Hinckley solicited tithing for one purpose and then
              14 devoted it to another like the Catholic priest in Schmidt v. Catholic Diocese of
              15 Biloxi, 18 So. 3d 814, 832 (Miss. 2009). City Creek was funded by investment
              16 earnings and the proceeds of commercial enterprises, exactly as President Hinckley
              17 said it would. Since neither exception applies, Huntsman’s fraud claim is barred by
              18 the First Amendment.
              19        Huntsman’s complaint and new arguments impermissibly challenge the
              20 Church on how it spends and invests unrestricted donations. It requires the Court to
              21 decide whether the Church’s use of tithing and investment revenues was appropriate
              22 under its doctrine, teachings, and definitions of tithing and under Huntsman’s notion
              23 of good church governance. Adjudicating such a claim would violate the First
              24 Amendment. Cf. Ambellu, 387 F. Supp. 3d at 80.
              25        Huntsman gets no help from Gaddy v. Corporation of President of The
              26 Church of Jesus Christ of Latter-day Saints, No. 219CV00554RJSDBP, 2021 WL
              27 3194983 (D. Utah July 28, 2021). Unlike here, Gaddy involved bare allegations in a
              28
                                                            11
LOS ANGELES          DEFENDANT THE CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS’ REPLY IN SUPPORT OF
                                                 SUMMARY JUDGMENT
     Case 2:21-cv-02504-SVW-SK Document 46 Filed 08/23/21 Page 16 of 16 Page ID #:1826




               1 motion to dismiss, whereas here the Court has extensive undisputed evidence on
               2 summary judgment. 7
               3                                        Conclusion
               4          For the foregoing reasons, and for those set forth in our moving papers, the
               5 Court should enter summary judgment in favor of the Church.
               6
                   Dated: August 23, 2021              LARSON LLP
               7
               8
                                                       By:               /s/ Rick Richmond
               9                                            Rick Richmond
                                                            Matthew S. Manacek
              10                                            Nathaniel S. Wright
                                                            Troy S. Tessem
              11                                       Attorneys for Defendant
              12                                       THE CHURCH OF JESUS CHRIST OF
                                                       LATTER-DAY SAINTS
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
                   7
                       The Gaddy court relied on the complaint’s truncated recitation of President
                   Hinckley’s statement, which omitted the explanation that funds would come from the
              24   Church’s “commercial entities” and “the earnings of invested reserve funds.” Id. *5.
              25   Stripped of those qualifications, the statement cannot be assessed fairly. The Gaddy
                   complaint also says nothing about the religious reasons for the development of City
              26   Creek nor did the complaint or the Court reach the issue of whether the issue of
              27   reliance (why a person pays tithes) can be decided without delving into areas
                   prohibited by the First Amendment.
              28
                                                             12
LOS ANGELES            DEFENDANT THE CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS’ REPLY IN SUPPORT OF
                                                   SUMMARY JUDGMENT
